Case: 12-10043     Document: 00512016735         Page: 1     Date Filed: 10/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 11, 2012
                                     No. 12-10043
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HENRY SEBASTION ROHDEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:03-CR-46-1


Before JONES, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Henry Sebastion Rohden, federal prisoner # 30522-177, appeals the
district court’s denial of his motion for a sentence reduction pursuant to
18 U.S.C. § 3582(c)(2). On appeal, Rohden argues that the district court failed
to consider evidence showing that the PSR mischaracterized his prior state
convictions as crimes of violence and mistakenly applied the career offender
enhancement. We review the district court’s decision whether to reduce a



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10043    Document: 00512016735      Page: 2   Date Filed: 10/11/2012

                                  No. 12-10043

sentence under § 3582(c)(2) for an abuse of discretion. United States v. Evans,
587 F.3d 667, 672 (5th Cir. 2009).
      Because Rohden’s sentence was based on the career offender guideline,
U.S.S.G. § 4B1.1, any offense level reductions resulting from the recent
amendments to § 2D1.1 would have no impact on his total offense level or the
applicable guidelines range.     Therefore, § 3582(c)(2) does not authorize a
reduction in Rohden’s sentence. See U.S.S.G. § 1B1.10(a)(2)(B); United States
v. Anderson, 591 F.3d 789, 790-91 & n.9 (5th Cir. 2009). The district court did
not abuse its discretion in denying his § 3582(c)(2) motion. Rohden’s argument
that he has evidence showing that he should not have been deemed a career
offender fails, as a § 3582(c)(2) proceeding may not be used to challenge the
calculation of the original sentence. See Evans, 587 F.3d at 674.
      Rohden has filed at least two other unsuccessful motions to reduce his
sentence that purported to be based on amendments to the Sentencing
Guidelines. Although the instant motion cites a different amendment, he again
raises challenges to his original sentencing proceeding that are not cognizable
in a § 3582(c)(2) motion. Given Rohden’s repeated efforts to raise the same
challenge to his sentence, he is warned that frivolous, repetitive, or otherwise
abusive filings will invite the imposition of sanctions, including dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
and any court subject to this court’s jurisdiction.
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2